Citation Nr: 1533815	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  04-38 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1977 and from August 1987 to August 1990, with additional service in the Texas Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.  At the hearing, the Veteran requested that the record be held open for an additional 30 days.  During that time, additional evidence was received from the Veteran accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.

In October 2014, the Board remanded this case to the RO for further development.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The probative evidence of record fails to relate any currently diagnosed lumbar spine disorder to service.

2.  No injury or disease was sustained or occurred during a period of ACDUTRA or INADCUTRA.




CONCLUSION OF LAW

The criteria to establish service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in letters dated in September 2002 and May 2012 that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The September 2002 and May 2012 letters also informed him of degree of disability and effective date criteria.  The Veteran's claim was most recently readjudicated in a February 2015 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, post-service VA treatment records, private treatment records, and lay statements have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

This matter was previously before the Board in October 2014, at which time it was remanded for further development.  Pursuant to the Board's October 2014 remand directives, a VA medical examination was conducted in December 2014 to include a January 2015 addendum.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that this examination to include the January 2015 addendum is adequate for adjudication purposes.  Thus, the Board finds substantial compliance with the March 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has been afforded a hearing in which he presented oral argument in support of his service claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the person who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that his current lumbar spine disability is caused by a lumbar patch that was received during active duty in 1989.  The Veteran also claims that he has had ongoing problems with his back ever since.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Specifically with respect to National Guard/Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110.  However, if performing inactive duty for training (INACDUTRA), generally, only injuries sustained during that time are eligible for service connection.  Id. 

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

As an initial matter, the Board notes that the December 2014 VA examiner diagnosed the Veteran with lumbar spondylosis with herniated disc status post discectomy and degenerative disc disease.

The Veteran's service treatment records (STRs) show that in February 1989, following surgery for the excision of a ganglion cyst, the Veteran was treated for a spinal headache by means of a lumbar patch.  Following that procedure he complained of lower lumbar spine pain, which was noted to resolve overnight.  
The STRs show no further lumbar complaints.

The Veteran's National Guard medical records in February 1991 show treatment for low back pain, but no corresponding injury was described.  Other low back pain complaints are documented in December 1994, February 1995, and August 1998, although the Veteran denied recurrent back pain in a May 1996 Report of Medical History.  Then in September 2000, the Veteran was injured on the job, at which time he developed radiculopathy and underwent a L3-4 discectomy, and has continued to have back problems.  In the absence of evidence of any injury or disease occurring during periods of active duty for training or inactive duty training, there is no basis for linking the claimed disability to that service.  The analysis therefore proceeds to whether there may be a nexus between the Veteran's current disability and his active duty complaint and treatment therein.

The only competent medical evidence of record, the report from the December 2014 VA examination to include the January 2015 addendum, is unfavorable to the Veteran.  After considering the Veteran's history, based on a review of his STRs, VA treatment records, and private treatment records, the examiner opined that the Veteran's current low back disability is not caused by or a result of active duty service.  The examiner supported this conclusion by noting no reported complications following the February 1989 lumbar patch.  Further, the examiner explained that the Veteran denied recurrent back pain in Non-Flight Periodic Examinations in April 1991, September 1995, and May 1996.  This pattern changed following the September 2000 workman's compensation case which ultimately led to the Veteran's release from his National Guard position.  

Moreover, the VA examiner's opinion is not contradicted by any other competent evidence of record.  Along this vein, the Board notes that while the Veteran is competent to report back pain, he is not shown to have the medical expertise necessary to opine on the etiology of his currently-diagnosed back disorder.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  Thus, there is no reasonable doubt to resolve in his favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R § 3.102. 


ORDER

Service connection for a low back disability is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


